Order entered May 18, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00628-CV

     IN RE PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-06233

                                           ORDER
                            Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY relator’s motion for emergency relief. We ORDER relator to bear the

costs of this original proceeding.

                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE